Citation Nr: 1035524	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-35 851	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
30 percent from March 12, 2002 to August 20, 2002 for 
posttraumatic stress disorder (PTSD) with alcohol abuse.

2.  Entitlement to an evaluation in excess of 30 percent from 
August 21, 2002 to August 9, 2006 for PTSD with alcohol abuse.

3.  Entitlement to an evaluation in excess of 70 percent from 
August 10, 2006 to May 11, 2010 for PTSD with alcohol abuse.

4.  Entitlement to a compensable disability evaluation for 
residuals of shrapnel wound scar of the back (shrapnel wound).

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) prior 
to May 12, 2010.

6.  Entitlement to an effective date prior to May 12, 2010 for 
the grant of basic eligibility for Dependents' Educational 
Assistance (DEA).

REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 
1972; he was awarded the Combat Infantryman Badge.  

The issues on appeal were originally denied by the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  
In November 2008, the Board of Veterans' Appeals (Board) denied 
the claims for an initial disability evaluation in excess of 30 
percent from March 12, 2002 to August 9, 2006 and in excess of 70 
percent from August 10, 2006 to May 11, 2010 for PTSD with 
alcohol abuse and a compensable evaluation for a back disability.  
The Veteran appealed the denial to the Court of Appeals for 
Veterans Claims (Court).

The November 2008 Board denials were vacated and remanded by a 
Court Order in June 2009 based on a May 2009 Joint Motion For 
Remand filed by the Veteran and VA.  (Joint Motion).

A letter was sent to the Veteran's attorney on June 26, 2009, 
with a copy sent to the Veteran, in which the Veteran was given 
90 days from the date of the letter to submit additional argument 
or evidence in support of his appeal prior to the Board's 
readjudication.  

In October 2009, the Board remanded the increased rating issues 
previously denied, as well as the additional issue of TDIU, to 
the RO for further development.  Additional VA examinations were 
conducted, and the Board finds that there was essential 
compliance with the Board's remand instructions.  A June 2010 
rating decision granted a 100 percent rating for PTSD and basic 
eligibility to DEA, both of which were effective May 12, 2010.

Because private treatment records added to the claims files in 
August 2010, which show treatment for alcohol abuse, are 
essentially cumulative of evidence previously on file, these 
records do not need to be remanded to the RO for review prior to 
Board adjudication of the issues on appeal even though they were 
received by VA after the most recent Supplemental Statement of 
the Case.  See 38 C.F.R. § 20.1304 (2009).  

The issue of entitlement to an effective date prior to May 12, 
2010 for the grant of basic eligibility for DEA is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.   


FINDINGS OF FACT

1.  The evidence does not show occupational and social impairment 
with reduced reliability and productivity due to psychiatric 
symptomatology from March 12, 2002 through August 20, 2002.

2.  There is evidence of occupational and social impairment with 
reduced reliability and productivity due to service-connected 
PTSD with alcohol abuse from August 21, 2002 through August 9, 
2006; the evidence does not show occupational and social 
impairment, with deficiencies in most areas, due to psychiatric 
symptomatology from August 21, 2002 through August 9, 2006.

3.  The evidence does not show total occupational and social 
impairment due to psychiatric symptomatology from August 10, 2006 
through May 11, 2010.

4.  The medical evidence shows a 4 x 2 millimeter (mm) 
superficial scar of the back without functional impairment.

5.  Prior to May 12, 2010, the Veteran was service-connected for 
PTSD with alcohol abuse, 70 percent disabling; for a back 
disability, 0 percent disabling; and for otitis media, 0 percent 
disabling.

6.  The Veteran has completed high school; he last worked full 
time in 1996 as a laborer. 

7.  The Veteran's service-connected disabilities are not shown to 
preclude the Veteran from securing or following a substantially 
gainful occupation consistent with his educational background and 
previous work history prior to May 12, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in 
excess of 30 percent from March 12, 2002 through August 20, 2002 
for service-connected PTSD with alcohol abuse are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2002).

2.  The criteria for the assignment of an evaluation of 50 
percent, but no higher, from August 21, 2002 through August 9, 
2006 for service-connected PTSD with alcohol abuse are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2009).

3.  The criteria for the assignment of an evaluation in excess of 
70 percent from August 10, 2006 through May 11, 2010 for service-
connected PTSD with alcohol abuse are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2009).
4.  The criteria for the assignment of a compensable evaluation 
for service-connected shrapnel wound are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7805 
(2009).

5.  The criteria for the assignment of a TDIU rating prior to May 
12, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later in 
the claims process.  However, VA may proceed with adjudication of 
a claim if errors in the timing or content of the notice are, as 
in this case, not prejudicial to the claimant.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A 
letter was sent to the Veteran in July 2006 that informed him of 
the requirements needed to establish entitlement to an increased 
rating.  A letter was sent to the Veteran in September 2006, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to TDIU.  

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the letters.  

The July 2006 letter provided information concerning effective 
dates that could be assigned if an IR claim was granted.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination of the Veteran's 
back was conducted in December 2009 and a VA psychiatric 
examination was conducted in May 2010.  

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the June 2005 videoconference hearing the Veteran was afforded 
an extensive opportunity to present testimony, evidence, and 
argument.  The transcript reveals an appropriate colloquy between 
the Veteran and the Veterans Law Judge, in accordance with 
Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 
12 Vet. App. 517 (1999) (relative to the duty of hearing officers 
to suggest the submission of favorable evidence).  The transcript 
also reflects that the Veterans Law Judge conducted the hearing 
in accordance with the statutory duties to "explain fully the 
issues and suggest the submission of evidence which the claimant 
may have overlooked and which would be of advantage to the 
claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as 
recently explained by the Court in Bryant v. Shinseki, 23Vet. 
App. 488 (2010).

All available evidence has been obtained and there is sufficient 
medical evidence on file on which to make a decision on the 
issues decided herein.  The Veteran has been given ample 
opportunity to present evidence and argument in support of his 
claims, including at his June 2005 videoconference hearing.  All 
general due process considerations have been complied with by VA, 
and the Veteran has had a meaningful opportunity to participate 
in the development of the claims.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); 38 C.F.R. § 3.103 (2007).  


Increased Rating Claims

Law And Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2009).  

The percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  

PTSD with Alcohol Abuse

Schedular Criteria 

A 30 percent evaluation is assignable for PTSD with alcohol abuse 
when there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

A 50 percent evaluation is assignable for psychiatric disability 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable 
with total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household) but generally functioning pretty 
well, has some meaningful interpersonal relationships.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

Analysis

The Veteran filed a claim for service connection for psychiatric 
disability on March 12, 2002, and service connection for PTSD 
with alcohol abuse was granted by rating decision in April 2003, 
with a 30 percent rating assigned effective March 12, 2002.  The 
Veteran timely appealed the assigned rating.  A November 2006 
rating decision granted a 70 percent rating for PTSD with alcohol 
abuse effective August 10, 2006.  A June 2010 rating decision 
granted a 100 percent rating for PTSD with alcohol abuse 
effective May 12, 2010.  

It was noted in the May 2009 Joint Motion that the Board had 
failed in its November 2008 decision to provide an analysis of 
the evidence prior to August 10, 2006.

After review of the evidence, the Board finds that the Veteran's 
service-connected PTSD with alcohol abuse does not more nearly 
approximates the criteria for a rating in excess of 30 percent 
prior to August 21, 2002.  The disability more nearly 
approximates the criteria for a rating of 50 percent, but no 
higher, from August 21, 2002 through August 9, 2006.  The 
disability does not more nearly approximate the criteria for a 
rating in excess of 70 percent from August 10, 2006 through May 
11, 2010.  



VA treatment records dated in June 2002 reveal that the Veteran 
had significantly reduced his alcohol intake and had been 
successful in obtaining and completing contracting masonry jobs.  
VA treatment records dated on August 23, 2002 reveal that the 
Veteran had resumed heavy drinking.  

The Veteran underwent VA examinations for PTSD in February and 
March 2003.  The February 2003 VA examiner noted that the Veteran 
smelled of alcohol during the examination and reported consuming 
two or three beers per day.  The Veteran had been arrested four 
times.  He had thoughts of suicide but never a plan or attempt.  
The examiner noted that the Veteran had two or three nightmares 
per year and that it was not a big problem.  

The March 2003 VA examination was more detailed.  That examiner 
also noted that the Veteran smelled of alcohol and diagnosed 
alcohol abuse secondary to PTSD.  The March examiner noted that 
the Veteran was self-employed because he had difficulty getting 
along with bosses and coworkers.  He suffered intrusive 
recollections, flashbacks, problems in crowds, social anxiety, 
sleep problems, and hypervigilance.  He had no hallucinations or 
delusions and was oriented times three.  He performed poorly on a 
simple concentration task and his insight and judgment were at 
best adequate.  The examiner summarized the Veteran's symptoms as 
moderate impairments in social and occupational functioning.  The 
examiner assigned a GAF score of 65.

VA treatment records from May 2003 to August 2006 reveal that the 
Veteran was working as a laborer in 2003 and continuing to drink.  
He said in April 2003 that he had reduced his drinking.  He went 
on an alcoholic binge in July 2003, and it was reported in 
December 2003 that he was drinking at least 12 beers a day.  

The Veteran testified at his June 2005 videoconference hearing 
about his excessive drinking, and his brother testified that his 
drinking caused him to be undependable.

According to VA treatment records for August 2005, the Veteran 
said that he had cut back on his drinking and did not have a 
problem with depression or sleeping.  It was reported in February 
2006 that the Veteran continued to drink about 12 beers a day.  
He said in April 2006 that he did not think his PTSD was a big 
problem.

The Veteran underwent another VA examination for his PTSD in 
August 2006 by the same examiner who had conducted the March 2003 
examination.  The examiner noted an increased severity in 
symptoms since the earlier examination.  The examiner indicated 
that the Veteran denied drinking alcohol that day but smelled of 
alcohol and slurred his speech.  He reported drinking as many as 
12 beers per day.  His affect was somewhat labile.  The Veteran's 
nightmares increased in frequency to one to two nightmares per 
week.  The intrusive recollections had become worse.  The 
Veteran's level of personal and social adjustment was moderately 
impaired.  The examiner assigned a GAF score of 54.

October and November 2009 records from Good Samaritan Medical 
Center reveal that the Veteran was admitted on October 20, 2009 
and November 11, 2009, for less than 24 hours each time, for 
alcohol intoxication; it was reported in October 2009 that he was 
unkempt and smelled of alcohol.  There is no indication in these 
records that the Veteran was given a psychiatric evaluation.

Although there is not a lot of medical evidence dated between 
March 2002 and August 21, 2002, the evidence during this period 
does not reveal sufficient occupational and social impairment 
with reduced reliability and productivity to warrant a rating in 
excess of 30 percent due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the Veteran noted in April 2002 that he 
had trouble sleeping and struggled with issues of anger and rage, 
tending to isolate himself in order to avoid confrontation, VA 
treatment records dated in June 2002 reveal that the Veteran had 
significantly reduced his alcohol intake and had been successful 
in obtaining and completing contracting masonry jobs, which would 
indicate that his psychiatric condition was not severe enough to 
significantly affect his ability to work.  

The evidence reveals that although the Veteran had reduced his 
alcohol intake when seen in June 2002, he had resumed heavy 
drinking when treated on August 21, 2002.  Even though the 
Veteran was able to periodically reduce his drinking, it 
continued to be a problem throughout the appeal period.  When 
examined in March 2003, the Veteran had difficulty working with 
others, had occasional nightmares, intrusive recollections, 
flashbacks, problems with concentration and sleeping, and 
hypervigilance.  His mood was markedly anxious and his affect was 
constricted.  Consequently, the Board finds that the Veteran's 
psychiatric symptomatology more nearly approximates the criteria 
for a 50 percent rating from August 21, 2002 to August 9, 2006.  

A rating in excess of 50 percent is not warranted from prior to 
August 10, 2006 because the evidence prior to VA examination in 
August 2006 does not show most of the psychiatric symptomatology 
indicative of a rating of 70 percent.  Specifically, the evidence 
does not show obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; or neglect of 
personal appearance and hygiene.  In fact, the GAF score in March 
2003 was 65, with no more than moderate impairment of 
occupational functioning.  It was also reported in March 2003 
that the Veteran had no hallucinations or delusions and was 
oriented times three.  It was reported in August 2005 that the 
Veteran had cut down on his drinking and felt that he was not 
having problems with depression or sleeping.  

Based on the above evidence, the Board finds that a rating in 
excess of 70 percent is not warranted from August 10, 2006 
through May 11, 2010 because the evidence does not show 
psychiatric symptomatology causing total occupational and social 
impairment.  In other words, the evidence prior to examination in 
May 2010 does not show gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  In fact, the 
findings on VA examination in August 2006 reveal that his speech 
was coherent and relevant, his thought processes were rational 
and goal directed, and he did not have any hallucinations or 
obsessions; he had a GAF score of 54, with moderate social and 
occupational impairment.  Aside from the August 2006 examination 
findings, there is very little medical evidence on the Veteran's 
psychiatric condition during this time period.  

When seen in July 2008 for a blood pressure check, he smelled of 
alcohol and appeared intoxicated with unsteady gait and slurred 
speech.  While the October and November 2009 records from Good 
Samaritan Medical Center reveal that the Veteran was admitted on 
two occasions for less than 24 hours each time for alcohol 
intoxication, with the Veteran described as unkempt and smelling 
of alcohol, these records do not contain an evaluation of his 
psychiatric condition.  Consequently, these private treatment 
records do not provide information indicating that the Veteran's 
psychiatric symptomatology causes total occupational and social 
impairment.

In reaching the above findings, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims for a 
rating in excess of 30 percent prior to August 21, 2002, a rating 
in excess of 50 percent from August 21, 2002 through August 9, 
2006, or a rating in excess of 70 percent from August 10, 2006 
through May 11, 2010, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Shrapnel Wound

Schedular Criteria

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 for disfigurement 
of the head.  A 10 percent rating is assigned when there is one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, chin, 
forehead, eyes, ears, cheeks, or lips), or with 2 or 3 
characteristics of disfigurement.  A 50 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of 2 features or paired sets of features, 
or with 4 or 5 characteristics of disfigurement.  The eight 
characteristics of disfigurement are (1) scar five or more inches 
in length; (2) scar at least one-quarter inch (.6 cm) wide at 
widest part; (3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin hypo- 
or hyper-pigmented in an area exceeding six square inches; (6) 
skin texture abnormal in an area exceeding six square inches; (7) 
underlying soft tissue missing in an area exceeding six square 
inches; and (8) skin indurated and inflexible in an area 
exceeding six square inches.

Scars (other than those involving the head, face, or neck) that 
are deep or that cause limited motion warrant a 10 percent for an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted for an area or areas of such scars 
exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).

Scars in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. § 
4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A deep 
scar is one associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is warranted for scars (other than those on 
the head, face, or neck) that are superficial and that do not 
cause limited motion, provided that they cover an area or areas 
of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2008).



A 10 percent rating is warranted for scars which are superficial 
and unstable.   38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  
An unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.

A 10 percent rating is warranted for a superficial scar which is 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).

Other scars are rated base on the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Effective October 23, 2008, VA revised the criteria for the 
evaluation of scars to allow for separate evaluations for scars 
that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 
(Sept. 23, 2008).  The implementing regulation for the new rating 
criteria provides that these revisions apply only to applications 
for benefits received by VA on or after October 23, 2008.  VA's 
General Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, unless 
clearly specified otherwise, VA must apply the new provision to 
the claim from the effective date of the change as long as the 
application would not produce retroactive effects.  VAOPGCPREC 7-
2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  As the June 2010 supplemental statement of the case has 
applied both the new and old regulations, the Board will do the 
same.

Under the most recent criteria, Diagnostic Code 7804 pertains to 
evaluation of scars that are unstable or painful, with the 
assignment of a 10 percent rating for one or two such scars, 20 
percent rating for three or four scars, and 30 percent rating for 
five or more scars.  Note 1 defines an unstable scar as one 
where, for any reason, there is frequent loss of covering of skin 
over the scar.  Note 2 provides that where one or more scars are 
both unstable and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful scars.  Note 
3 states that scars evaluated under diagnostic codes 7800, 7801, 
7802, or 7805 may also receive an evaluation under 7804 when 
applicable.

Diagnostic Codes 7801 and 7802 continued to provide for 
assignment of disability evaluations on the basis of surface area 
of the affected scars.

The revised Diagnostic Code 7805 applies to other scars 
(including linear scars) and other effects of scars evaluated 
under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is 
to be assigned on the basis of any disabling effect(s) not 
considered in a rating provided under diagnostic codes 7800-04 
under another appropriate diagnostic code.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (effective October 23, 2008).

Analysis

The Veteran was service connected for a shrapnel wound scar of 
the back by rating decision in March 1972 and assigned a 10 
percent rating effective February 16, 1972.  An April 1977 rating 
decision reduced the 10 percent rating to a 0 percent rating 
effective July 1, 1977.  A claim for increase was received by VA 
in March 2002, which was denied by rating decision in April 2003.  
The Veteran timely appealed.  

The Veteran has contended, including at his June 2005 
videoconference hearing, that his service-connected shrapnel 
wound is more severe than currently evaluated.  Having carefully 
considered the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

According to the May 2009 Joint Motion, the Board failed in 
November 2008 to address potentially applicable diagnostic codes 
besides the skin disorders criteria, such as diagnostic codes for 
muscle or neurological disorders, especially in light of the 
Veteran's complaint of a cold numb sensation in the area of the 
wound.  

It was noted on VA evaluation in April 2003 that the Veteran 
incurred a shrapnel wound of the back in service.  He said that 
he did not have any discomfort except for a "cold numb pain" 
after a full day of work.  Physical examination revealed a 
4 x 2 mm scar approximately 7.5 cm to the right of the midline of 
the lower thoracic area.  The scar was described as superficial, 
nonadherent, nontender, and not discolored.  The impression was 
scar related to shrapnel injury.  

The Veteran complained on VA evaluation in December 2009 of 
increasing pain in his back for the past year, especially in cold 
weather or after participation in activity.  He did not have any 
difficulty walking, lifting, pushing, or pulling.  He said that 
he had flare ups of back pain approximately every 2-3 weeks for 
about an hour at a time.  He denied numbness.  He said that he 
had stopped working as a stone mason because he had lost his 
driver's license and had no way to get to work.  

On physical examination of the thoracolumbar spine in December 
2009, there was slight tenderness on palpation of the 
thoracolumbar paravertebral musculature.  There was a small 
punctuate scar on the right side at the level of T1, which was 
nontender to palpation.  There was reduced range of motion of the 
thoracolumbar spine.  There was no sensory or motor deficit of 
either lower extremity.  There was no change in range of motion 
or pain pattern after repetitive flexion and extension activity 
of the thoracolumbar spine.  It was noted that there was no 
evidence of muscle injury, skin disability, neurological 
disorder, or arthritic change.  The shell fragment wound of the 
back did not cause any weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or 
atrophy.  The diagnosis was status post shrapnel injury of the 
thoracolumbar area without evidence of residual functional 
impairment.

Despite the Veteran's complaints of back pain, his shrapnel wound 
scar was considered superficial, nonadherent, and nontender when 
examined in April 2003; and it was nontender and without pain on 
motion or residual functional impairment when examined in 
December 2009.  Consequently, a compensable evaluation is not 
warranted under either the old or new Diagnostic Code 7804.  
Moreover, as the Veteran's back scar was reported in April 2003 
to be 4 x 2 mm in size, it does not come close to covering an 
area of 144 square inches or greater, which means that a 
compensable evaluation also cannot be assigned under Diagnostic 
Code 7802.  Diagnostic Code 7800 is inapplicable as it covers 
scars on the head, face, and neck only.  There has been no 
showing that the scar involves underlying tissue, and Diagnostic 
Code 7801, which is for deep scars, is therefore not appropriate.  
Although Diagnostic Code 7802 applies to superficial scars that 
that are nonlinear, the area covered by the scar must be 144 
square inches (929 square centimeters), which is far larger than 
the area covered by the Veteran's scar.  The previous Diagnostic 
Code 7803 was for unstable scars, which is also not applicable in 
this case.  Diagnostic Code 7805, which provides for rating scars 
based on limitation of the affected part, does not warrant a 
compensable evaluation in this case because the medical evidence 
shows that the Veteran's service-connected back scar does not 
produce any limitation of function.

With respect to the question of whether a diagnostic code other 
than those for scars could be applicable to this disability, the 
Board notes that it was reported on VA evaluation in December 
2009 that the Veteran did not exhibit any evidence of a muscle 
injury of the paravertebral group, neurological disorder of 
either lower extremity, skin disorder, or arthritic change.  
Moreover, the shrapnel wound, which was described as small in 
December 2009, did not cause any weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy.  According to the examiner, there was no 
evidence of residual functional impairment due to the service-
connected shrapnel wound scar.  Consequently, despite the 
Veteran's complaint on evaluation in April 2003 of "cold numb 
pain" in the scar area after a full day of work, the scar was 
reported to be nontender in April 2003 and December 2009, with no 
neurological residual found in December 2009.

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claim for a compensable evaluation for service-
connected shrapnel wound, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


TDIU Prior to May 12, 2010

The Veteran, who filed a claim for TDIU in June 2006, was granted 
a 100 percent rating for his service-connected PTSD by rating 
decision in June 2010, effective May 12, 2010.  Consequently, as 
he is receiving the equivalent of TDIU beginning May 12, 2010, 
his TDIU claim is really for TDIU prior to May 12, 2010.  He has 
asserted that his service-connected disabilities have been severe 
enough to prevent him from obtaining and maintaining 
substantially gainful employment for a number of years.  Because 
the evidence does not show that the Veteran's service-connected 
disabilities prevented him from obtaining and maintaining 
substantially gainful employment prior to May 12, 2010, the claim 
for TDIU will be denied.

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that a veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).  

Under the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that the 
service-connected disabilities are so severe, standing alone, as 
to prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be rated at 
least 60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).  

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

Neither nonservice-connected disabilities nor advancing age may 
be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b) (2009).  

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training, 
and previous work experience, but it may not be given to his age 
or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  

The record reflects that the Veteran has completed high school.  
He reported having worked as a stone mason; it appears from the 
evidence of record that he last worked on a full time basis in 
1996, although there is evidence on file that he has worked at 
least part time since then.  In fact, the Veteran said in 
December 2009 that he had stopped working recently because he had 
lost his driver's license and could not get to work.  

Prior to May 12, 2010, the Veteran was service-connected for 
PTSD, rated as 70 percent disabling; for a shrapnel wound scar of 
the back, 0 percent disabling; and for otitis media, 0 percent 
disabling.  Therefore, he met the percentage standards for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training, 
and previous work experience, but it may not be given to his age 
or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the Veteran's actual industrial impairment.  


In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally provide 
that Veterans who, in light of their individual circumstances, 
but without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.  

Consequently, the Board must now determine whether the Veteran's 
service-connected disabilities were severe enough prior to May 
12, 2010 to prevent him from obtaining and maintaining 
substantially gainful employment.  The Board notes that the 
record does not contain any medical evidence that his service-
connected shrapnel wound and otitis media cause any functional 
impairment.

A schedular rating itself is recognition that a claimant's 
industrial capacity is impaired to some degree.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
injury.  38 C.F.R. 
§ 4.1; Van Hoose supra  .

Based on the above evidence as a whole, the Board finds that 
while the Veteran's service-connected PTSD causes significant 
functional impairment, as evidenced by the ratings assigned to 
the disability, his service-connected disabilities did not 
preclude substantially gainful employment in keeping with the 
Veteran's educational background and work experience prior to May 
12, 2010.  

Although there is evidence of alcohol abuse, including two brief 
visits to a private facility in 2009, there is nothing in the 
evidence prior to May 12, 2010 to indicate that the Veteran was 
unable to work due to his psychiatric symptomatology.  The 
Veteran said in August 2005 that he had cut back on his drinking, 
was not depressed, and did not have a problem sleeping.  He said 
in April 2006 that he did not think that his PTSD was a big 
problem at that time.  Despite complaints on VA evaluation in 
August 2006 that included hyperarousal, hypervigilance, social 
avoidance, anger, irritability, insomnia, nightmares, and 
emotional detachment, his speech was generally relevant and 
coherent, his thought processes were rational and goal directed, 
and his social and occupational impairment was considered to be 
moderate.  Moreover, his impulse control problems were considered 
mild to moderate.  His appearance, attitude, and behavior were 
grossly within normal limits; and he did not have a problem with 
hallucinations, delusions, or obsessions.  Based on the above, 
especially the fact that the psychiatric symptomatology was 
described as no more than moderate on the comprehensive 
psychiatric evaluation in August 2006, TDIU is not warranted 
prior to May 12, 2010.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim for TDIU 
prior to May 12, 2010, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD with 
alcohol abuse from March 12, 2002 through August 20, 2002, is 
denied.  

An evaluation of 50 percent is granted for service-connected PTSD 
with alcohol abuse from August 21, 2002 to August 9, 2006, 
subject to the controlling regulations applicable to the payment 
of monetary benefits.  

An evaluation in excess of 70 percent for service-connected PTSD 
with alcohol abuse from August 10, 2006 through May 11, 2010 is 
denied.  

A compensable evaluation for the service-connected shrapnel wound 
is denied.

A grant of TDIU prior to May 12, 2010 is denied.
REMAND

A rating action dated in June 2010 granted a 100 percent rating 
for service-connected PTSD and granted DEA, both of which were 
effective May 12, 2010.  The Veteran was notified of this action 
in July 2010.  A notice of disagreement to the effective date of 
the DEA was received on behalf of the Veteran in August 2010.  No 
statement of the case has been promulgated on this issue.  The 
Board is obligated to remand this issue to the RO for the 
issuance of a statement of the case and notification of the 
Veteran's appellate rights.  See Manlincon v. West, 12 Vet. App. 
238 (1999).   

Accordingly, the case is REMANDED for the following action:

The AMC/RO must issue a statement of the 
case and notification of the Veteran's 
appellate rights on the issues of 
entitlement to an effective date prior to 
May 12, 2010 for the grant of DEA benefits.  
38 C.F.R. § 19.26 (2009).  The Veteran is 
reminded that to vest the Board with 
jurisdiction over the issue, a timely 
substantive appeal must be filed.  
38 C.F.R. § 20.202 (2009).  If the Veteran 
perfects the appeal as to this issue, the 
case must be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


